Entered: August 14th, 2019
                               Case 18-00039   Doc 137     Filed 08/14/19      Page 1 of 3
Signed: August 13th, 2019

SO ORDERED




                                        UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF MARYLAND


         In re:                                        )
                                                       )
         NAHID AHMADPOUR                               )
                                                       )
                                                       )       Chapter 7
                                                       )       Case No. 18-11248
                                                       )
                                                       )
         NATIONWIDE REG. & SEC. LTD                    )
                                                       )
                   Plaintiff                           )
                                                       )
         v.                                            )       Adversary No. 18-00039
                                                       )
         NAHID AHMADPOUR                               )
                                                       )
                   Defendant                           )

                    CONSENT ORDER GRANTING PLAINTIFF’S OBJECTION TO
              DISCHARGEABILITY OF DEBT AND DISMISSING COUNT IV OF COMPLAINT

                   THIS MATTER came on to be hard upon the Complaint Objecting to Dischargeability of a

         Debt and to Objection to Debtor’s Discharge; and

                   IT APPEARING TO THE COURT, as evidenced by the endorsement of counsel for the

         Debtor/Defendant and of counsel for the Plaintiff, that the parties are in agreement as to the relief

         requested; it is, therefore,
                    Case 18-00039     Doc 137     Filed 08/14/19     Page 2 of 3



        ORDERED that the judgment rendered in the Fairfax County Circuit Court in the matter of

Nationwide Registry & Security, Ltd. v. Nahid Ahmadpour, (Case No. 2007-14478), in the principal

sum of $80,000 with interest thereon at the rate of 18% per annum from October 10, 2005, until paid,

and attorney’s fees of $16,000, and the judgment rendered in the Fairfax County Circuit Court in the

matter of Nationwide Registry & Security, Ltd. v. Nahid Ahmadpour et al., (Case No. 200917377)

for attorney’s fees of $15,000, shall not be discharged or otherwise affected by any discharge which

may be granted to the Debtor/Defendant in these proceedings pursuant to 11 USC §523(a)(2)(a) and

(a)(6); and it is further,

        ORDERED that Count IV of the subject Complaint Objecting to Debtor’s Discharge is hereby

dismissed.

WE ASK FOR THIS:

O’CONNOR & VAUGHN, LLC
Robert L. Vaughn, Jr., VSB #20633
11490 Commerce Park Drive, Suite 510
Reston, Virginia 20191
(703) 689-2100 Telephone
(703) 471-6496 Facsimile
Email: rvaughn@oconnorandvaughn.com

By     /s/ Robert L. Vaughn, Jr.
        Robert L. Vaughn, Jr.,
        Counsel for NRS

LAW OFFICES OF LEWIS AND ASSOCIATES, P.C.
Fitzgerald Lewis, Md. Bar No. 16912
6066 Leesburg Pike, Fouth Floor
Falls Church, VA 22041
(703) 912-3100 Telephone

By    /s/ Fitzgerald Lewis
        Fitzgerald Lewis
        Co-Counsel for Plaintiff
                  Case 18-00039        Doc 137     Filed 08/14/19      Page 3 of 3



SEEN AND AGREED:

      /s/Jon D. Pels
Jon D. Pels, Esq.
The Pels Law Firm LLC
4845 Rugby Ave, 3rd FL
Bethesda, MD 20814
jpels@pelslaw.com
Counsel for Defendant/Debtor




                               CERTIFICATION OF CONSENT

        I HEREBY CERTIFY that the terms of the copy of the consent Order submitted to the
Court are identical to those set forth in the original consent Order; and the signatures represented
by the /s/   on this copy reference the signatures of consenting parties on the original consent
order.

                                                            /s/ Robert L. Vaughn, Jr.
                                                              Counsel for Plaintiff

Copies to:

Kevin D. Judd, via CM/ECF
Michael G. Wolff, via CM/ECF
Fitzgerald Lewis, via CM/ECF
Robert L. Vaughn, Jr., via CM/ECF
Jon D. Pels, via CM/ECF
Alvaro A. Llosa via CM/ECF
Laura J. Margulies, Trustee via CM/ECF
Synchrony Bank c/o PRA Receivables Management via CM/ECF

                                           End of Order
